Citation Nr: 1448405	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  11-30 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether the Veteran's VA non-service-connected pension benefits were properly terminated from October 31, 2008 to March 2, 2009, due to fugitive felon status.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel

INTRODUCTION

The Veteran served on active duty from April 1964 to April 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision of the Department of Veterans Affairs (VA) Pension Management Center located in Milwaukee, Wisconsin, which originally terminated the Veteran's VA non-service-connected pension benefits, effective October 31, 2008 due to his fugitive felon status.

The Board observes that a February 2008 rating decision continued a 10 percent rating for a skin disability of the bilateral feet.  The Veteran submitted a notice of disagreement (NOD) in May 2008, and the RO issued a statement of the case (SOC) in January 2009.  However, the Veteran did not file a timely substantive appeal with this matter, and such is not properly before the Board.  A November 2013 rating decision granted service connection for tinnitus, rated 10 percent, granted service connection for bilateral hearing loss, rated noncompensable, both effective from October 10, 2012; and continued a 10 percent rating for a skin disability of the bilateral feet.  A June 2014 rating decision denied the Veteran's service connection claims for diabetes mellitus, prostate cancer, bad eyes, and gout; and denied reopening a service connection claim for hypertension.  The Veteran has not submitted a NOD with either rating decision at this time.  Therefore, the Board does not have jurisdiction over them.

In August 2012, the Veteran and his spouse testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A copy of the transcript has been associated with the record on appeal. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.   

Regarding the Veteran's representation, the Board observes that, in November 2006, the Veteran executed a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) appointing The American Legion as his representative.  However, in September 2012, he executed a VA Form 21-22 appointing Disabled American Veterans (DAV) as his representative.  The Board notes, however, such form is invalid as it was not signed by a DAV representative.  The Board observes, however, as the September 2012 submission indicated that the Veteran wished to be represented by DAV, the Board sent him letter in September 2014 in an effort to clarify his representation.  In the letter, the Veteran was informed that the September 2012 VA Form 21-22 was invalid, and that he could only be represented by one service organization, attorney, or agent.  The Veteran was given 30 days to respond to the letter.  He was informed that, if he did not respond to the correspondence, it would be assumed that he wished to remain represented by The American Legion.  The Veteran has not responded to the correspondence, and the letter has not returned to the Board as undeliverable.  Consequently, The American Legion remains his representative in this matter.


FINDINGS OF FACT

1.  The Los Angeles Sheriff's Department issued an arrest warrant for the Veteran on October 31, 2008.

2.  VA proposed to terminate the Veteran's VA non-service-connected pension benefits in a letter dated in June 2009.
 
3.  By letter issued in September 2009, VA implemented the proposal after following all prescribed procedures and terminated the Veteran's VA non-service-connected pension benefits effective October 31, 2008 due to his fugitive felon status.

4.  By letter issued in July 2010, VA determined that the Veteran's warrant was recalled on September 1, 2009, and his non-service-connected pension benefits were reinstated effective such date.

5.  By letter issued in January 2012, VA determined that the Veteran's warrant was cleared on March 2, 2009, and his non-service-connected pension benefits were reinstated effective such date.


CONCLUSION OF LAW

The Veteran's VA non-service-connected pension benefits were properly terminated, in accordance with governing law and regulation, for the period of time when he was considered a fugitive felon from October 31, 2008 to March 2, 2009.  38 U.S.C.A. § 5313B (West 2002); 38 C.F.R. § 3.665(n) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  To the extent that this Veteran's claim involves the validity of a creation of an overpayment involving Chapter 53 of Title 38 of the Unites States Code, the duty to notify and assist provisions of the VCAA do not apply.  Lueras v. Principi, 18 Vet. App. 435 (2004); Barger v. Principi, 16 Vet. App. 132, 138 (2002); see also 38 U.S.C.A. §§ 5103, 5103A.  Nevertheless, the Board observes that the Veteran was notified in June 2009, prior to the termination of his non-service-connected pension benefits, of VA's finding that he had been a fugitive felon, the consequences of this status as fugitive felons are prohibited from receiving VA compensation, and how he could submit evidence to show otherwise.  Moreover, all court documents showing the Veteran's status for the relevant time period have been obtained.  

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in August 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 
§ 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the August 2012 hearing, the undersigned Veterans Law Judge noted the issue on appeal.  Also, information was solicited regarding the circumstances surrounding the issuance of the outstanding warrant, which resulted in the termination of the Veteran's non-service-connected pension benefits.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any additional outstanding evidence necessary for a fair adjudication of the claim.  In this regard, the issue on appeal turns on the dates when the warrant was issued and cleared, which are already of record.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2)  and that the Board may proceed to adjudicate the claim based on the current record.

II.  Analysis

By way of background, a June 1998 rating decision granted the Veteran's claim for non-service-connected pension, effective November 20, 1997.

The record reflects that, in April 2009, the VA Office of Inspector General (OIG), Fugitive Felon Program, provided warrant information to the AOJ, including that the Los Angeles Sheriff's Department issued a warrant for the Veteran's arrest on October 31, 2008 for the offense of dangerous drugs.  

By letter issued in June 2009, the Veteran was notified that that VA proposed to terminate his VA benefits.  He was informed that VA had been advised by law enforcement authorities that he had been identified as a fugitive felon because he was the subject of an outstanding warrant.  The Veteran was further notified that, since such could be the result of a recordkeeping problem, no action would be taken to adjust his VA benefits for at least 60 days.  The Veteran was advised that this would give him the opportunity to clear the warrant with the agency that issued it or advise VA if the wrong person had been identified.  He was further informed that the Los Angeles Sheriff's Department had issued the warrant on October 31, 2008.  The Veteran was advised that, if VA did not receive evidence establishing that the warrant had been cleared within 60 days of the date of this letter, VA was required to stop his compensation or pension benefits, effective the later of the date of the warrant or December 27, 2001, which was the effective date of the fugitive felon provisions of Public Law 107-103.  The Veteran was also notified that the AOJ was proposing to stop his VA award as of October 31, 2008, and that his benefits may be resumed as of the date the warrant was determined by the warrant agency to have been cleared. 

The Veteran did not respond the June 2009 letter and, therefore, by letter issued in September 2009, VA implemented the proposal to terminate benefits, and notified the Veteran that his VA benefits had been stopped, effective October 31, 2008.  The Veteran was informed to contact the Los Angeles Sheriff's Department in order to determine what must be done to clear the warrant.  He was advised that his benefits could be resumed as of the date the warrant was determined by the warrant agency to have been cleared, if he were to notify the AOJ within one year from the date of the letter.  The Veteran was also advised that this action would create an overpayment which must be repaid, and that he would soon be notified shortly of the exact amount of the overpayment and given information about repayment. 

In October 2009, the Veteran requested a waiver of the indebtedness incurred as a result of his fugitive felon status from October 31, 2008 to September 1, 2009.  In November 2009, the Committee on Waivers and Compromises (COWC) denied the Veteran's waiver, finding that there was no indication of fraud, misrepresentation, or bad faith.  However, fault on the Veteran's behalf was found as section 505 of Public Law 107-105 prohibits the payment of benefits to VA beneficiaries while they are in fugitive felon status.  The COWC indicated that no financial hardship could be determined because the Veteran did not complete the income portion of the status report.  By letter dated in January 2010, the Veteran was notified by the COWC that his request for a waiver had been denied. 

In a July 2010 letter, the Veteran was informed that his pension benefits had been restored as of September 1, 2009 based on information provided by the Superior Court of California that showed the Veteran's warrant in the amount of $20,000 had been recalled effective September 1, 2009.

On his September 2011 substantive appeal, the Veteran stated that when he received the letter from VA informing him that his pension benefits were going to be terminated due to his fugitive felon status, he took the letter to a Disabled American  Veterans counselor and he was told to wait until the case went to Court before he responded to the letter.  During the August 2012 Board hearing, the Veteran reiterated his contentions.  He also testified that he was unaware of his arrest warrant when he left the state of California to move to Louisiana, and as soon as he found out, he returned to California to deal with the warrant.

In January 2012 correspondence, the AOJ determined that the Veteran's warrant was cleared on March 2, 2009.  Subsequently, the Veteran was informed that his benefits had been adjusted to be reinstated effective and payable March 2, 2009.

In the instant case, the Veteran is essentially disputing the termination of his VA non-service-connected pension benefits from October 31, 2008 to March 2, 2009.  However, the Board finds that the termination of such benefits during the relevant time period was proper.  In this regard, a Veteran eligible for compensation benefits may not be paid such benefits for any period during which he or she is a fugitive felon.  38 U.S.C.A. § 5313B. 

The term 'fugitive felon' means a person who is a fugitive by reason of: (i) fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees; or (ii) violating a condition of probation or parole imposed for commission of a felony under Federal or State law.  38 C.F.R. § 3.665(n)(2). "Felony" includes a high misdemeanor under the laws of a State which characterizes as high misdemeanors offenses that would be felony offenses under Federal law.  38 C.F.R. § 3.665(n)(3).  As indicated previously, in April 2009, the VA Office of Inspector General (OIG), Fugitive Felon Program, provided warrant information to the AOJ, including that the Los Angeles Sheriff's Department issued a warrant for the Veteran's arrest on October 31, 2008 for the offense of dangerous drugs.    

The Board acknowledges that the Veteran indicated that he was unaware of the outstanding warrant.  However, the Court has found that actual knowledge that a warrant has been issued is irrelevant and not a part of the statutory requirement for finding a Veteran to be a fugitive felon.  See Mountford v. Shinseki, 24 Vet. App. 443, 448 (2011).  Moreover, the Court also determined that that an adjudication of guilt is not required for a Veteran to be considered a fugitive felon.  Id. 

Therefore, as the evidence shows that the Veteran was subject to an outstanding warrant, which was issued October 31, 2008, he was a fugitive felon under the applicable laws and regulations, and termination of his pension benefits as of that date was appropriate.  The Veteran's benefits were reinstated on March 2, 2009, as the warrant for his arrest had been cleared at that time.

The Veteran has submitted statements in support of his claim, to include that he was given bad advice from a DAV counselor as he was advised not to respond to the June 2009 letter until his case was over.  The Board is sympathetic to his sincere belief in such statements.  The Board notes, however, the Veteran was the subject of an outstanding warrant that was effective as of October 31, 2008, and was subsequently recalled on March 2, 2009.  In this regard, the law is clear that the payment of VA benefits is prohibited from October 31, 2008 to March 2, 2009.  Therefore, the Board finds that the Veteran's VA non-service-connected pension benefits were properly terminated for such period of time.  


ORDER

The Veteran's VA non-service-connected pension benefits were properly terminated from October 31, 2008 to March 2, 2009, due to fugitive felon status; the appeal is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


